Citation Nr: 1626326	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in March 2014, at which time an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion was provided in April 2014 and it has been added to the record.

In May 2014, the Veteran submitted an April 2012 opinion from his private physician, Dr. S.E.L.  The Veteran expressly stated that he does not waive RO consideration and requested that his case be remanded to the RO for consideration of the new evidence.  The Board remanded the Veteran's case in July 2014.  In the remand, the Board requested that the RO obtain the Veteran's treatment records related to his sleep apnea.  The Board finds that the AOJ (agency of original jurisdiction) substantially complied with the prior remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-46 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDING OF FACT

Sleep apnea is not causally or etiologically related to service or proximately due to or aggravated by his service-connected PTSD and/or TBI. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD and TBI, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran and his representative have offered no complaint with regard to the notice or assistance provided by VA.  

II.   Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The diseases listed in section 3.309(a) do not include any sleep disorders. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Unites States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Contentions

The Veteran contends that he currently has sleep apnea as a result of his military service, to include as secondary to his service-connected PTSD or TBI.  Specifically, the Veteran has stated that he began snoring excessively since service.

Facts

The Veteran's service treatment records were negative for complaints, treatment or diagnoses related to sleep apnea.  In a May 1968 report of medical history, the Veteran noted he had no trouble sleeping.  

In a March 2002 VA examination for posttraumatic stress disorder, the Veteran reported that he has difficulty sleeping for more than three and a half hours per night.  

In September 2002, private treatment records from the indicate that the Veteran was referred to a sleep diagnostic center for symptoms suggestive of obstructive sleep apnea, which included snoring, chronic nasal congestion, daytime fatigue, daytime sleepiness and insomnia.  The Veteran was then given a sleep study and diagnosed with obstructive sleep apnea, mild.  No etiology for this disorder was provided by the Tallahassee Pulmonary Clinic.  

The Veteran has asserted that he experiences drowsiness/sleeping on the job.  August 2002 private treatment records indicate that the Veteran was being treated for chronic sleep disturbance with Ativan, a medication that causes drowsiness.

An August 2007 treatment record for Tallahassee Pulmonary Clinic documents a history of mild obstructive sleep apnea.  During the visit, the physician's impression was that the Veteran's sleep apnea had worsened from his sleep study in 2002.

In a March 2009 VA examination, the examiner opined that the Veteran's sleep apnea was not caused by or a result of the Veteran's service-connected brain trauma or PTSD.  The examiner indicated that based on review of the medical records, medical literature, and his clinical experience; there was nothing to connect the obstructive sleep apnea to any service-connected conditions.

A May 2009 statement from the Veteran's brother and mother indicates that after returning from Vietnam, the Veteran suffered from nightmares, excessive snoring, and poor sleep habits.  A May 2009 from the Veteran's wife indicates that the Veteran's sleeping habits have been very disturbing as his sleep habits keep her awake and tired.

In May 2009, the Veteran submitted an internet article that addressed the relationship between sleep disorders and combat-related PTSD.

At his Travel Board Hearing before the undersigned in February 2012, the Veteran testified that he has experienced sleep difficulties since leaving service.

In an April 2012 opinion, the Veteran's internal medicine provider opined that the Veteran's medical condition is totally or partially due to his history of head injury; no further discussion to support this conclusion was given.  

Treatment records from June 2014 show that the Veteran's sleep is fair to good with medication and CPAP with occasional awakening.  The practitioner noted nightmares still occur on occasion.  

In an August 2014 opinion, the Veteran's internal medicine provider opined that after reviewing the Veteran's medical records, it was his opinion that the Veteran's PTSD may be a factor in his history of obstructive sleep apnea.

In an April 2014 VHA opinion, after considering the article submitted by the Veteran in formulating his opinion, the examiner opined that it is less likely than not that the Veteran's sleep apnea is related to any aspect of the Veteran's military service.  The examiner also found that the records support that any insomnia related to posttraumatic stress disorder may itself be aggravated by obstructive sleep apnea, but the Veteran's treatment records show he has obstructive sleep apnea but do not support that obstructive sleep apnea is related to autonomic, muscular, airway, and sleep-phase factors, and not to psychological or psychiatric etiology.  The examiner also opined that the records do not support the premise that sleep apnea is caused or aggravated by the Veteran's traumatic brain injury as the Veteran has obstructive sleep apnea, not central sleep apnea or other sleep-related respiratory disorder caused or aggravated by chronic brain injury sequelae.  Additionally, the examiner opined that the Veteran's sleep apnea is not caused or aggravated by his service-connected tension headaches as the headaches are clinically supported to be related to tension during the day, and are not described primarily as headache upon awakening; the Veteran's sleep apnea is not caused or aggravated by his service-connected scars as the injury and scar do not involve the airway or are otherwise connected to sleep apnea; the Veteran's sleep apnea is not caused or aggravated by his bilateral hearing loss as these two conditions are not pathophysiologically connected; the Veteran's sleep apnea is not caused or aggravated by his tinnitus as these conditions are not pathophysiologically connected; the Veteran's sleep apnea is not caused or aggravated by his hepatitis-C as the conditions are not pathophysiologically connected; and the Veteran's sleep apnea is not caused or aggravated by his hypertension as the conditions are not pathphysiologically connected.

Analysis

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea both on a direct and secondary basis. 

At the outset, the Board notes that the evidence of record shows that the Veteran has a current diagnosis of sleep apnea and therefore the first element of service connection is satisfied.  See August 2007 Private Treatment Records. 

Additionally, the second element of service connection is established through the Veteran's hearing testimony in which he indicates that he's had sleeping problems ever since leaving service, including waking up during the night and snoring loudly.  See February 2012 BVA Hearing Transcript, pg.7.  Additionally, the Veteran's wife, brother and mother have asserted that they have personally heard the Veteran's loud and excessive snoring. 

Therefore, the remaining question is whether there is a nexus between the Veteran's service and his sleep apnea or whether there is a nexus between any of the Veteran's service-connected disabilities and his sleep apnea.

The most probative evidence of record demonstrates that the Veteran's sleep apnea is not related to his service.  In this regard, the Board places great probative weight on the VHA examiner's opinion that the Veteran's sleep apnea was not related to his service.  Specifically, the examiner noted that the Veteran's sleep apnea is supported to be mild, and was originally diagnosed relatively recently.  The examiner indicated that studies show that obstructive sleep apnea has increasing incidence in older years.  The examiner opined that the Veteran's sleep apnea was more likely caused by common risk factors such as age, male gender, higher BMI, increases in the waist-to-hip ratio, and increases in serum cholesterol.  The examiner cited a study by the Cleveland Family Study Investigators to support his opinion.  The VHA opinion of record had a clear conclusion and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board affords this opinion great probative weight. 

There is no other opinion of record which provides a nexus between the Veteran's service and his current disability.  Therefore, service connection for sleep apnea on a direct basis is not warranted.

Additionally, the Board notes that sleep apnea is not a chronic disease listed under § 3.309(a) and therefore service connection for sleep apnea on a presumptive basis is not warranted.


Secondary (PTSD/TBI)

Nevertheless, the Veteran may still establish service-connection on a secondary basis.  That is, it must be shown that a service-connected disabilities caused or aggravated the Veteran's sleep apnea.

The most probative evidence of record demonstrates that the Veteran's sleep apnea is not related his service-connected PTSD and/or TBI.  In this regard, the Board again places great probative weight on the VHA examiner's opinion.  Specifically, the April 2014 examiner opined that while the records support that any insomnia related to posttraumatic stress disorder may itself be aggravated by obstructive sleep apnea, the Veteran's records do not support that obstructive sleep apnea itself is aggravated by his PTSD, as the pathophysiology of obstructive sleep apnea is related to autonomic, muscular, airway, and sleep-phase related factors, and not to psychological or psychiatric etiology.  With regard to the Veteran's TBI, the examiner opined that the records do not support that sleep apnea is caused or aggravated by the Veteran's TBI.  The examiner noted that the records support that the Veteran has obstructive sleep apnea, and not central sleep apnea or other sleep-related respiratory disorder caused or aggravated by chronic brain injury sequelae.  The VHA opinion of record had a clear conclusion and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board affords this opinion great probative weight. 

The Board acknowledges the April 2012 and August 2014 medical opinions rendered by the Veteran's internal medicine provider in which he opined that Veteran's medical condition is totally or partially due to his history of head injury.  In August 2014 the Veteran's internal medicine provider opined that after reviewing the Veteran's medical records, it was his opinion that the Veteran's PTSD may be a factor in his history of obstructive sleep apnea.  Here, while the Board recognizes that these opinions were based on a review of the Veteran's medical records, the Board notes that the Veteran's internal medicine provider did not provide a rationale for his opinions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  There was no explanation regarding how the Veteran's service-connected disabilities (PTSD and/or TBI), as opposed to any other factor, caused or aggravated the Veteran's sleep apnea.  Additionally, regarding the August 2014 opinion, the Board notes that "may be a factor" does not necessarily imply causation or aggravation.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence that is speculative, general or inconclusive in nature usually cannot be used to support a claim).  Finally the examiner failed to make the distinction as to the kind of sleep apnea the Veteran experienced.  Therefore, the Board affords these opinions limited probative weight.  

The Board additionally acknowledges the treatise material provided by the Veteran "Sleep Events Among Veterans with Combat-Related Posttraumatic Stress Disorder" which suggests a link between PTSD and sleep apnea.  While the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence (especially when combined with an opinion of a medical professional), generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.")  In this case the submitted treatise evidence is general in nature and has not been specifically related to the Veteran by a medical professional.  Although the Veteran has submitted a nexus opinion from his private physician which can be supported by this treatise material, there is no indication that the Veteran's private physician relied on this material in rendering his opinion.  Therefore, as the treatise information is not specific to the facts of this Veteran's case, the Board affords this evidence little probative weight.

In its analysis, the Board has considered the Veteran's contentions that his sleep apnea is related to his service-connected PTSD and/or TBI.  The Board has also considered the Veteran's wife's, brother's, and mother's statements.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  Id.  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this case, the Board finds that the Veteran's brother, mother, and wife are competent to state that the Veteran snored a lot when he came home from Vietnam.  As to the Veteran's lay statements which state that his sleep apnea is as a result of his PTSD and/or TBI, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his service, to include any service-connected disability, to be complex in nature.  The Veteran has not demonstrated that he is an expert in discussing the etiology of sleep apnea and is a layperson in this regard and is not competent to self-diagnose obstructive sleep apnea versus central sleep apnea or other sleep-related respiratory disorder caused or aggravated by chronic brain injury sequelae or PTSD.  The Veteran's statements linking his current sleep apnea and his military service, to include his service-connected conditions, are not within the realm of knowledge of a layperson.  While the Veteran, his mother, brother, and wife are competent to state that he's snored excessively ever since leaving service, they are not competent to make a medical connection between the snoring and his current diagnosis of sleep apnea.  

Secondary (Other Service-Connected Disabilities)

The Veteran does not assert, nor does the evidence establish that the Veteran's sleep apnea is related to any of his other service-connected disabilities.  The only evidence of record demonstrates that the Veteran's sleep apnea is not related to any of his other service-connected disabilities, to include tension headaches, scars, bilateral hearing loss, tinnitus, hepatitis C, or hypertension.

In this regard, the Board affords the VHA opinion great probative weight.  After reviewing the Veteran's records, the examiner opined that the Veteran's sleep apnea is not caused or aggravated by his service-connected tension headaches as the headaches are clinically supported to be related to tension during the day, and are not described primarily as headache upon awakening; the Veteran's sleep apnea is not caused or aggravated by his service-connected scars as the injury and scar do not involve the airway or are otherwise connected to sleep apnea; the Veteran's sleep apnea is not caused or aggravated by his bilateral hearing loss as these two conditions are not pathophysiologically connected; the Veteran's sleep apnea is not caused or aggravated by his tinnitus as these conditions are not pathophysiologically connected; the Veteran's sleep apnea is not caused or aggravated by his hepatitis-C as the conditions are not pathophysiologically connected; and the Veteran's sleep apnea is not caused or aggravated by his hypertension as the conditions are not pathphysiologically connected.  As this opinion had clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board affords this opinion great probative weight. 

As there is no evidence to the contrary, service-connection for sleep apnea secondary to the Veteran's headaches, scars, tinnitus, bilateral hearing loss, hepatitis C, or hypertension is not warranted.

Thus, the Board concludes that the weight of the evidence shows that the Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service or to his service-connected PTSD and/or TBI, or any of his other service-connected disabilities.  The Board is grateful to the Veteran for his combat service and regrets that a more favorable outcome could not be reached.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant case, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and/or TBI is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


